DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The title is objected to as the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., a title drawn to the product as claimed and not the method as presented).

Drawings
3.	The drawings are objected to because Fig. 1 and Fig. 2 are not legible.  It appears each should be submitted such that they are on individual pages with larger, clearer print such that the figures are legible.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1 and 2 are each rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A)	Claims 1 and 2 each recite in part, “a thio-LISICON Region II-type crystal structure” which renders the claim indefinite given the meaning and scope of the term is not made clear by the definition provided by Applicant.  An applicant is entitled to be his or her own lexicographer; where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999); MPEP 2111.01, Section IV.  
In the instance scenario, P123 of the PGPUB is reproduced in part below with emphasis added:
Here, the “thio-LISICON Region II type crystal structure” expresses any one of an Li4-xGe-PxS4-based thio-LISICON Region II-type crystal structure and a crystal structure similar to the Li4-xGe-PxS4-based thio-Lisicon Region II-type crystal structure.”
	First, the phrase is defined utilizing vague, non-defined terms as subsequently emphasized:   an Li4-xGe-PxS4-based thio-LISICON Region II-type crystal structure and a crystal structure similar to the Li4-xGe-PxS4-based thio-Lisicon Region II-type crystal structure.  Thus the term itself and the definition thereof utilizes “type” in conjunction with what is a definite expression which is relative terminology [MPEP § 2173.05(b)].  The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955).  Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey (see MPEP § 2173.05(b), Section III-E) which falls under the general category of Approximations. 
It is noted that the use of approximation terms or terms of degree such as “type” are not indefinite when the specification provides some standard allowing for one of ordinary skill in the art to understand the scope of the term.  If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree).  For example, in Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992), the phrases "relatively shallow," "of the order of," "the order of about 5mm," and "substantial portion" were held to be indefinite because the specification lacked some standard for measuring the degrees intended.  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311.
The disclosure does not make clear what a Region II-type crystal structure is, wherein the use of “type” extends the scope of the expression so as to render it indefinite because it is unclear what "type" is intended to convey (see MPEP § 2173.05(b), Section III-E).  With respect to this, Kanno et al., “Lithium Ionic Conductor Thio-LISICON: The Li2S GeS2 P2S5 System,” J. Electrochem. Society, 148 (7) A742-A746 (2001) (copy provided) explains the meaning of a Region II crystal structure of the thio-LISICON material of Li4-xGe1-xPxS4 in which the system is divided into three composition regions depending on the appearance of superlattice reflections with the superlattice reflection in Region II (0.6 < x <0.8) being indexed by a monoclinic cell with (a x 3b x 3c), the Regions I and Region III also explained (p. A743), wherein Figure 3 of Kanno shows the composition dependence of the lattice parameters in Li4-xGe1-xPxS4 [i.e., region II is achieved for (0.6 < x <0.8)]:

    PNG
    media_image1.png
    382
    350
    media_image1.png
    Greyscale

A Region II crystal structure is thus a definite expression as evidenced above, wherein it is unclear what “type” is intended to convey.  
	Second, there is no explanation as to the meaning or scope of “a crystal structure similar to” the Li4-xGe-PxS4-based thio-Lisicon Region II-type crystal structure as utilized in the definition with emphasis added:
Here, the “thio-LISICON Region II type crystal structure” expresses any one of an Li4-xGe-PxS4-based thio-LISICON Region II-type crystal structure and a crystal structure similar to the Li4-xGe-PxS4-based thio-Lisicon Region II-type crystal structure.”

The meaning and scope of the claim in terms of when a given crystal structure is considered similar to or not similar to a Li4-xGe-PxS4-based thio-LISICON Region II-type crystal structure cannot be ascertained.  
	Accordingly, the explicit definition provided by the applicant for the term of “a thio-LISICON Region II-type crystal structure” that controls the interpretation of the term as it is used in the claim is entirely unclear as to the meaning and scope thereof such that the claims are indefinite.  
B)	Claim 2 recites “the solid 31P-NMR spectrometry” in line 3 of the claim.  There is insufficient antecedent basis for this limitation.  
	Appropriate correction is required.  With respect to issue A, it appears that should “type” be removed from each of claims 1 and 2, the rejection would be overcome given “a thio-LISICON Region II crystal structure” is a definite expression with clear meets and bounds that would not be controlled by the indefinite definition provided for “a thio-LISICON Region II-type crystal structure.”  With respect to issue B, correction can be made by way of deleting “the” in line 3 of claim 2.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al., “Formation of superionic crystals from mechanically milled Li2S-P2S5 glasses,” Electrochemistry Communications 5 (2003) 111-114 (copy provided).
Regarding claim 1, Hayashi teaches a solid electrolyte comprising a thio-LISICON Region II-type crystal structure (sample a, heated to 240 °C) (p. 112-113; Fig. 2), wherein the solid electrolyte (sample a) does not comprise P2S64- structure as Hayashi teaches that the crystals of Li4P2S6, and thus the disassociated moieties of Li+ and P2S64- as claimed, does not occur until later samples that are heated to 550 °C (p. 113, see sample f; Fig. 3).
Regarding claim 2, Hayashi teaches a solid electrolyte as detailed in the rejection of claim 1, entirely incorporated into the present rejection and not repeated here.  The solid electrolyte comprises a thio-LISICON Region II-type crystal structure and does not comprise a 
P2S64- structure.  Solid 31P-NMR spectrometry is not carried out by Hayashi on sample a having the above chemical construct; however, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP § 2112.02).  
	Thus, if 31P-NMR spectrometry was carried out on the solid electrolyte material of Hayashi having the thio-LISICON Region II-type crystal structure and lacking the P2S64- structure, then a signal of the thio-LISICON Region II-type crystal structure would be observed, and a signal of the P2S64- structure would not be observed in the solid 31P-NMR spectrometry.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  

	Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Mizuno et al., “High lithium ion conducting glass-ceramics in the system Li2S-P2S5,” Solid State Ionics, 177 (2006) 2721-2725 (copy provided) teaches solid electroltyes having thio-LISICON Region II crystal structure and lacking Li4P2S6 structure (samples d and e; Fig. 2 reproduced below):

    PNG
    media_image2.png
    629
    479
    media_image2.png
    Greyscale

Sommer et al. (WO 2018/054709) teaches a solid electrolyte comprising:

    PNG
    media_image3.png
    472
    546
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    80
    653
    media_image4.png
    Greyscale

The thio-LISICON material of Sommer is achieved by the method described at page 2 – page 3, wherein the method of making is one in which Li3PS4 ∙ 2ACN (acrylonitrile) is mixed with LiI (p. 6) in powder form (p.8) with at least one organic solvent then added which is then dried and the heated in the range from 50 °C to 600 °C, preferably in the range from 90°C to 300 °C (p. 8-9).


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729